*107The opinion of the Court was drawn up by
TüNNEy J.
The statute of 1831, c. 489, provided, that no person, who should thereafter commence the practice of physic and surgery in this State, should be entitled to maintain any action or suit to recover a compensation for services rendered by him as a physician or surgeon within this State, unless he should have received a medical degree at some public institution within the United States, where degrees in medicine and surgery are usually conferred; and where at least the same qualifications are required as at the Medical School in this State; or have been licensed by the Censors of the Maine Medical Society. The first section of the statute of 1838, repealed the first section of the previous act; and the second section provided, “ that no person other than those who are now by law allowed to collect their dues for medical services, shall be allowed to collect pay for any such services by him alleged to have been performed, unless he shall first obtain a certificate from the selectmen of the town, where he resides, that it has been satisfactorily proved, such person is of good moral character.”
Did the legislature intend by the act of 1838, that those who had performed medical services prior thereto, without the qualification required by the act of 1831, should be enabled to enforce their contracts express or implied for such services, by having the certificates of the selectmen referred to ? If the statute of 1838, had the retrospective operation contended for, it also had reference to medical services to be rendered after its passage. No distinction is made in the terms used in the act, between those, who had performed services before, and those who should render them after the statute. If the disability was removed thereby from the former, it was unnecessary that the latter should obtain the certificates in order to compel payment, till after the services. On this construction a good moral character was a prerequisite to the collection of a debt contracted, but was not required for the performance of the services, which created it. By this interpretation of the law, the object of the legislature was to give means to col*108lect debts arising at a time, when creditors were unable to enforce the payment thereof, rather than to guard the public against impositions, which otherwise might be practiced upon it by persons of immoral habits; for after the existence of the law, those who were entitled to such certificates could obtain them with the same facility before they should perform medical services as afterward.
It cannot be doubted, that it was the policy of the statute of 1831, to discourage from entering upon the practice of medicine and surgery, persons, who were deficient in professional knowledge and skill. The subsequent statute removed impediments before existing; but its authors were careful, that human health and life should not be exposed without some restraint, by being committed to the charge of the unprincipled and vicious, so long as the law should remain in force. It could not have been intended that persons destitute of the moral qualification required, should have full opportunity to enter professionally the families of the worthy, but unsuspecting, be admitted to the secrets, which the sick chamber must often entrust to them; and afterwards, by a real or pretended reformation, or by a removal to a distant part of the State, where their former character might be unknown, obtain their certificates, and then resort to the law for the collection of their debts for such services.
It is insisted in behalf of the original plaintiff, that by the rules of grammatical construction, the term first obviously refers to the words, allowed to collect; and that the words resides and is, being in the present tense, are consistent only with the construction contended for. The section is wanting in legal accuracy and precision. Nothing is said in reference to suits at law or other legal proceedings, to compel payment for medical services, of those who do not obtain certificates of good moral character from selectmen. The literal import of the language denies to such the power to receive payment, without suit, or even after judgment; for the word collect of itself is not synonymous with a commencement of a legal process. But it cannot be supposed that any thing *109else was intended, than to deprive those, who had not the qualification, of the ordinary legal remedies. Independently, however, of the obvious intention of the legislature, the construction contended for, must be admitted to be the more natural and proper one, but the word first may refer to the preceding words, alleged to have been performed, which would render the whole in harmony, one part with the other. The succeeding words resides and is are used in reference to the time when a certificate is obtained, and whether it be before the service or the commencement of a suit are equally proper.
Again, it is contended, that the original plaintiff is entitled to recover by the Revised Statutes, c. 22, $ 2, which provides, that the restriction in the foregoing section shall not apply to any physician or surgeon, who has received, or may hereafter receive a medical degree at some public institution, within the United States where such degrees are usually conferred, or may have been licensed by the Censors of the Maine Medical Society. The original plaintift’ did not possess either of the qualifications mentioned in this section at the time the services sued for were performed, but he has been thus qualified since, and before the commencement of this action. .Persons having the degree or license referred to, before or after this law took effect, are equally entitled to recover for their professional services, rendered subsequent to the receiving of such degree or license ; but it cannot admit of the construction, that such qualification can entitle them to recover for labors previously performed and at a time when they may have been totally destitute of all medical or surgical knowledge, skill or experience.
The statement of facts in this case discloses satisfactory evidence, that the original plaintiff was in fact properly qualified to perform the services, which it is admitted he rendered; and there is reason to apprehend that the other party is resisting an equitable claim; but as it is not supported by the evidence of qualification in the one, who makes it, which the statute requires, it cannot be upheld.

Original plaintiff nonsuit.